Acknowledgment
The amendment filed on April 24, 2022 responding to the Office Action mailed on March 23, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 7 to 11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 24, 2022.  These drawings are accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on November 26, 2019 It is noted, however, that applicant has not filed a certified copy of the CN201911174894.5 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7 the prior art does not teach the method of claim 7 comprising adjusting the first preset temperature to a second preset temperature, so that the metal layer is formed with a plurality of metal portions, wherein the metal portion includes at least one portion in an arch shape, and rendering a side of the first elastic layer close to the metal layer to be formed with a plurality of curved surfaces, wherein each of the curved surfaces matches a shape of a side of the corresponding metal portion close to the first elastic layer.
Claims 8-9 depend directly or indirectly on claim 7 and are allowable on that basis.
Regarding claim 10 the prior art does not teach a method of manufacturing a display panel, comprising steps of: providing a substrate; forming a plurality of photoresistive portions on the substrate, wherein the plurality of photoresistive portions are parallel to each other; forming a metal layer on the plurality of photoresistive portions and the substrate, wherein the metal layer includes a plurality of metal portions, and the metal portion includes at least one portion having an arch shape; removing the plurality of photoresistive portions so that a part of the plurality of metal portions is suspended; and forming a first elastic layer between the plurality of metal portions and the substrate, wherein a side of the first elastic layer close to the metal portions includes at least one curved surface, and each of the curved surfaces matches a shape of a side of the corresponding metal portion close to the first elastic layer.
Claim 11 depends upon claim 10 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893